NDETAILED ACTION
Status of Application
Claims 1-7 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 20140350784 A1).


and the knob is capable of being disposed with the rotation axis positioned at a predetermined position on the touch panel, the rotation detection device comprising: a position detector configured to detect positions of the plurality of detection points on the touch panel; (Para 39-41, 61.  Controller is the position detector)
a rotation detector configured to detect the rotation of the knob based on the positions of the plurality of detection points detected by the position detector;  (Para 39-41, 61. Please note the rotation detection is based on the angle between the three position detectors detected)
However Imai does not teach a processing circuitry configured to complement the positions of rest of the detection points used for detection of the rotation detector based on the positions of some of the detection points and the predetermined position of the rotation axis when the position detector detects only the positions of some of the detection points among the plurality of detection points.
However Imai already teaches that the angles between the 3 detection points are known by the controller (Para 40-41, 61)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Imai to teach a processing circuitry configured to complement the positions of rest of the detection points used for detection 

Regarding claim 7, refer to rejection for claim 1 as claim 7 is a method claim version of claim 1.

Allowable Subject Matter
Claim 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626